This opinion was
                 \
    IN CLINKS OPPICE   X
                                                           atJS^on
                                                                   fiied for record
              OT WMHMOnM
                                                                   6—

                                                                 Susan L. Carlson
                                                                Supreme Court Clerk



     IN THE SUPREME COURT OF THE STATE OF WASHINGTON




 TERESA BANOWSKY,
                                                        NO. 96200-6
                           Petitioner,

               V.

                                                        EN BANC
 GUY BACKSTROM,DC, d/b/a
 BEAR CREEK CHIROPRACTIC CENTER,

                           Respondent.                  Filed     ^UL 2'5



      GORDON McCLOUD,J.—Washington's superior courts are courts of

general jurisdiction—most claims, on most subjects, valued at most any amount,

can be decided there. Washington's district courts are courts of limited

jurisdiction—^only a subset of claims, on a subset of subjects, with $100,000 or less

in controversy for civil cases, can be decided there.

      Teresa Banowsky filed her claim for medical malpractice in district court on

the last day of the statute of limitations. She sought over $100,000. District courts

can exercise jurisdiction over medical malpractice claims, but they cannot exercise
No. 96200-6



jurisdiction over claims seeking over $100,000. CRLJ 14A(b), however, directs

district courts to "remove[ ]," or transfer, a case to superior court when "any party"

"asserts a claim in an amount in excess of the jurisdiction of the district court or

seeks a remedy beyond the jurisdiction of the district court." This case is about the

meaning and validity of that rule.

        We hold that CRLJ 14A(b) validly and unambiguously required the district

court to transfer Banowsky's case to superior court. We therefore reverse the

decision of the Court of Appeals.

                  I.      Factual and Procedural Background

      A.      Proceedings in District Court

      On the final day ofthe statute of limitations, Banowsky, acting pro se, filed a

medical malpractice claim against her chiropractor, Guy Backstrom, in King

County District Court. Clerk's Papers(CP)at 105-07. Banowsky sought "actual

compensatory damages in an amount exceeding $100,000.00, together with

attorney's fees, court costs, and whatever other damages deemed appropriate by

the Court." Id. at 107.


      A month and a half later, an attorney appeared on Banowsky's behalf and

moved to transfer the case to superior court. Id. at 101, 95-96. Through counsel,

Banowsky alleged that she had been unaware of the $100,000 "limitation of

damages in District Court." Id. at 95. She argued that "[bjecause the error was
No. 96200-6



made in good faith,[the] case should be transferred to Superior Court pursuant to

Rule CRLJ 14A(b)." Id. at 96.

       CRLJ 14A(b) states, "When any party in good faith asserts a claim in an

amount in excess of the jurisdiction of the district court or seeks a remedy beyond

the Jurisdiction ofthe district court, the district court shall order the entire case

removed to superior court."

       Backstrom opposed transfer. Id. at 45-52. He did not dispute Banowsky's

good faith. Instead, he argued that "the District Court has no authority to grant

Plaintiffs motion and enter an Order of Transfer because it lacks subject matter

jurisdiction over this claim." Id. at 47.

       To explain CRLJ 14A(b)'s function, Backstrom pointed to the drafters'

comment to the proposal that amended the rule into its current form. The comment

states in part:

       Plaintiffs can file in the district court knowing that if a basis for
       claiming damages in excess of the jurisdictional limit of the district
       court should arise after they have filed their complaint, then they will
       have the opportunity to transfer their case to the superior court.

Proposed amendment to CRLJ 14A(b), 150 Wn.2d Proposed-13 (Official Advance

Sheet No. 7, Jan. 6, 2004). On the basis of that comment, Backstrom concluded

that "if. . . Plaintiff believed her damages were $50,000 at the time of filing, but

later learned they were much more, CRLJ 14A would allow her to remove the
No. 96200-6



claim to Superior Court to seek damages in excess of the jurisdictional limit." CP

at 51. But because Banowsky's claim exceeded the jurisdictional limit from the

start, Backstrom urged the court to dismiss. Id. at 52.

      Banowsky countered that CRLJ 14A(b)'s history was immaterial to its

interpretation given the lack of any ambiguity in its text, and the text required

"remov[al]" or transfer. Id. at 31-32. She continued that CRLJ 14A(b)'s history

really supported her position, not Backstrom's. She pointed out that the comment

on which Backstrom relied actually referenced a prior version ofthe drafters'

proposed amendment to the rule. Id.] see Bd. for Judicial Admin., Meeting

Minutes (Jan. 24, 2003) at 3 [https://perma.cc/7VMW-FV3C]. The drafters did not

update the comment when they formally submitted a different version of the

proposed amendment—^the one that ultimately became CRLJ 14A(b) as it exists

today—^to this court.

      Following briefing on those matters, the district court heard argument,

denied Banowsky's motion, and dismissed the case.' CP at 25-26, 121-37.

      B.      Proceedings in Superior Court

      Banowsky appealed, renewing the same arguments. Id. at 111-20.

Likewise, Backstrom reiterated his previous arguments. Id. at 146-67. But


     ' The district court dismissed without prejudice. CP at 26. But because the statute
of limitations had since run, Banowsky could not refile her claim in superior court.
Hence, she appealed the district court's order of dismissal.
No. 96200-6




Backstrom cited an additional source of authority in support of those arguments:

CRLJ 12(h)(3). That rule states,"Whenever it appears . . . that the court lacks

jurisdiction of the subject matter, the court shall dismiss the action."

       The superior court heard argument and affirmed the district court's

dismissal. Verbatim Report ofProceedings(VRP)at 1-19; CP at 170-71.

       C.     Proceedings in the Court of Appeals

      Banowsky moved the Court of Appeals for discretionary review. That court

granted limited review "to address the issues raised by CRLJ 14A(b) and its

relationship with other rules and statutes, including CRLJ 12(h)(3) and CRLJ 82."

Notation Ruling, No. 76360-1-1, at 3 (Wash. Ct. App. May 31, 2017).

      The Court of Appeals then affirmed. Banowsky v. Backstrom, 4 Wn. App.

2d 338, 421 P.3d 1030 (2018). That court emphasized that the Washington

Constitution gives the legislature responsibility for determining the jurisdiction of

district courts and that the legislature has confined that jurisdiction to claims

seeking $100,000 or less. Id. at 344-46. It explained,"Because the amount

demanded exceeded the constitutionally based amount-in-controversy limitation

for district court, the district court lacked subject matter jurisdiction and its only

permissible action was dismissal." Id. at 346. In that court's view, the opposite

conclusion "would greatly undercut the [constitution's] intentional divide [between

district courts and superior courts] to allow a plaintiff to ignore the district court
No. 96200-6




amount-in-controversy limitation and force a transfer even though she demanded

an amount over the district court limit." Id. at 347.


      But the Court of Appeals nonetheless reconciled CRLJ 14A(b) and

CRLJ 12(h)(3) to sometimes give effect to CRLJ 14A(b) and sometimes permit

transfer. "Where a plaintiff properly invokes the subject matter jurisdiction of the

district court by demanding relief that is within the amount-in-controversy limit of

the court, CRLJ 14A(b) can afterward be applied to direct a transfer of the case to

superior court. For example, a plaintiff may later seek to remove the case to

superior court on the good faith belief that although her damages initially were

below the limit, they now appear to exceed the subject matter jurisdiction of the

district court." Id. at 349. Thus, the Court of Appeals adopted Backstrom's

interpretation of the rule.

       We granted review. Banowsky v. Backstrom, 192 Wn.2d 1001 (2018).

                                 II.    Discussion


      A.      Standard of Review


      This case involves issues of subject matter jurisdiction, rule interpretation,

and constitutional interpretation. We review each of these legal issues de novo.^


      ^ In re Marriage ofBuecking, 179 Wn.2d 438, 443, 316 P.3d 999(2013)(citing
ZDI Gaming, Inc. v. Wash. State Gambling Comm 'n, 173 Wn.2d 608, 624, 268 P.3d 929
(2012)); Bus. Servs. ofAm. II, Inc. v. WaferTech, LLC, 174 Wn.2d 304, 307, 274 P.3d
1025 (2012){cWmg State v. Schwab, 163 Wn.2d 664, 671, 185 P.3d 1151 (2008));
No. 96200-6




       B.     We Assume That the District Court Lacked Subject Matter
              Jurisdiction over Banowsky's Claim

       '"Subject matter jurisdiction' refers to a court's ability to entertain a type of

case . . .   In re Marriage ofBuecking, 179 Wn.2d 438, 448, 316 P.3d 999(2013)

(citing ZDI Gaming, Inc. v. Wash. State Gambling Comm'n, 173 Wn.2d 608, 618,

268 P.3d 929 (2012)). It "is the power of a court to hear and determine a case."

State V. Lane, 112 Wn.2d 464, 468, 771 P.2d 1150(1989)(citing State v.

Hampson,9 Wn.2d 278, 281, 114 P.2d 992(1941); 20 Am.Jur. 2d Courts § 88, at

449 (1965)). "A tribunal lacks subject matter jurisdiction when it attempts to

decide a type of controversy over which it has no authority to adjudicate." Marley

V. Dep't ofLabor & Indus., 125 Wn.2d 533, 539, 886 P.2d 189(1994). "A lack of

subject matter jurisdiction implies that [the tribunal] has no authority to decide the

claim at all, let alone order a particular kind of relief." Id.

       Backstrom argues that the district court lacked subject matter jurisdiction

over Banowsky's claim. He relies on article IV, section 10 of the Washington

Constitution, which provides that "[t]he legislature . . . shall prescribe by law the

powers, duties and jurisdiction [of the district courts]."^ Under this provision, the



V. Gresham, 173 Wn.2d 405, 419, 269 P.3d 207(2012)(citing Optimer Int'l, Inc. v. RP
Bellevue, LLC, 170 Wn.2d 768, 771, 246 P.3d 785 (2011)).

       ^ The Washington Constitution refers to justices of the peace, not district courts.
But district courts are justice of the peace courts, simply renamed. RCW 3.30.015.


                                             7
No. 96200-6



legislature has "sole authority to determine the jurisdiction and powers of the

district court." State v. Hastings, 115 Wn.2d 42, 49, 793 P.2d 956 (1990); see also

Young V. Konz, 91 Wn.2d 532, 542, 588 P.2d 1360(1979)(stating that "the people,

through our constitution, have . . . authorized only the legislature ... to prescribe

the powers, duties and jurisdiction of[district] courts"). To that end, the

legislature enacted RCW 3.66.020. That statute states that "the district court shall

have jurisdiction and cognizance" of certain types of civil actions—of which

Banowsky's medical malpractice claim is one—but only "[i]f, for each claimant,

the value ofthe claim or the amount at issue does not exceed one hundred thousand

dollars." Banowsky's claim sought more than $100,000.

      The parties therefore acknowledge that the district court lacked jurisdiction

over her case. Because our analysis does not turn on the existence of subject

matter jurisdiction, we assume without deciding that they are correct.

      C.      CRLJ 14A(b) Required the District Court To Transfer the Case to
              Superior Court Even If the District Court Lacked Subject Matter
              Jurisdiction


      Even assuming that the district court lacked subject matter jurisdiction, the

district court still had the power—and the obligation—under CRLJ 14A(b)to

transfer the case to superior court. That is because CRLJ 14A(b), not

CRLJ 12(h)(3), applies, and CRLJ 14A(b) is a constitutionally valid procedural

rule that abrogates'the common-law rule of dismissal in this situation.
No. 96200-6




              1.    The Common Law Requires Dismissal of a Claim over Which a
                    Court Lacks Subject Matter Jurisdiction, but This Court Has
                    Recognized an Exception to the Common-Law Rule

       Washington courts generally follow the common-law rule "that a court

lacking jurisdiction of any matter may do nothing other than enter an order of

dismissal." Deschenes v. King County, 83 Wn.2d 714, 716, 521 P.2d 1181 (1974)

(citing 21 C.J.S. Courts § 118 (1940)), overruled in part by Clark County Pub.

Util Dist. No. 1 V. Wilkinson, 139 Wn.2d 840, 848 n.8, 991 P.2d 1161 (2000).

This court has repeated this "well known and universally respected" rule several

times. Id.-, see Ralph v. Dep't ofNat. Res., 182 Wn.2d 242, 255 n.4, 343 P.3d 342

(2014); Young V. Clark, 149 Wn.2d 130, 133, 65 P.3d 1192               Shoop v.

Kittitas County, 149 Wn.2d 29, 35, 65 P.3d 1194 (2003); Crosby v. County of

Spokane, 137 Wn.2d 296, 301, 971 P.2d 32(1999); In re Adoption ofBuehl, 87

Wn.2d 649, 655, 555 P.2d 1334(1976). And as Backstrom points out, if the

district court lacked subject matter jurisdiction, this rule would support the district

court's dismissal below.


      But we recognized an exception to this common-law rule in In re Personal

Restraint ofJohnson, 131 Wn.2d 558, 933 P.2d 1019 (1997). Johnson concerned

the subject matter jurisdiction of the Court of Appeals, which, like the subject

matter jurisdiction ofthe district court, is set by statute. Id. at 565-66; Wash.

Const, art. IV, §§ 10, 30; RCW 2.06.030. The question m Johnson was whether
No. 96200-6



the Court of Appeals had jurisdiction to resolve the merits of certain personal

restraint petitions. 131 Wn.2d at 565-66. We held that one statute divested the

Court of Appeals of subject matter jurisdiction over the petitions at issue. Id. at

566 (interpreting RCW 10.73.140). But we recognized that another statute gave

the Court of Appeals the power to transfer the petitions over which it lacked

subject matter jurisdiction to our court. Id. That second statute stated,'"No case,

appeal, or petition for a writ filed in the supreme court or the [Court of Appeals]

shall be dismissed for the reason that it was not filed in the proper court, but it shall

be transferred to the proper court.'" Id. (alteration in original)(quoting RCW

2.06.030). Thus, by legislative design, a court lacking the power to hear and

determine a case nonetheless had the power to transfer that case to the appropriate

court.



         We reaffirmed that holding in In re Personal Restraint ofPerkins,

143 Wn.2d 261, 19 P.3d 1027 (2001). As m Johnson, the nondismissal statute,

RCW 2.06.030, operated to prevent dismissal, even though the Court of Appeals

lacked subject matter jurisdiction. Mat 266. We observed:

                Clearly [petitioner] could have filed his [personal restraint
         petition] directly in the Supreme Court at his election. Had he done so
         we could not have transferred the petition to the Court of Appeals
         pursuant to RAP 16.5 because we have jurisdiction in this matter
         whereas the Court of Appeals does not. Thus,[petitioner's] problem
         arises because he initially filed his [petition] in the Court of Appeals
         rather than in the Supreme Court. Is this fatal?


                                           10
No. 96200-6




               We think not because RCW 2.06.030 explicitly requires the
       case . . . shall be transfen-ed to the proper court.

Id. This court continues to adhere to that holding. See, e.g., In re Pers. Restraint

ofBell, 187 Wn.2d 558, 562, 387 P.3d 719(2017)(per curiam); In re Pers.

Restraint ofAdolph, 170 Wn.2d 556, 564, 243 P.3d 540(2010);In re Pers.

Restraint ofFawcett, 147 Wn.2d 298, 301, 53 P.3d 972(2002).

       Johnson and Perkins guide the outcome of this case. Although the district

court may have lacked the power to hear and determine Banowsky's claim under

RCW 3.66.020, it did not necessarily lack the power to transfer the case.'^

Following Johnson and Perkins, the district court should have first considered

whether another enactment gave it power to transfer and, if so, whether that

enactment required the court to exercise that power. See Bell, 187 Wn.2d at 562

("We have previously determined that [the jurisdictional statute] cannot be applied

in isolation." {ciXmg Perkins, 143 Wn.2d at 266)).




         A similar principle exists in federal law. A federal court hearing a case that has
been removed from state court must transfer the case back to state court if the federal
court determines that it lacks subject matter jurisdiction. 28 U.S.C § 1447(c).

                                            11
No. 96200-6



              2.     The Exception to the Common-Law Rule Applies and Requires
                     Transfer


       Such an enactment exists. As explained below, CRLJ 14A(b) provided the

district court with the power to transfer a case and, according to its plain terms,

required the district court to transfer this case.

                     a. CRLJ 14A(b) Applies and Requires Transfer

       "Court rules are interpreted in the same manner as statutes and are

construed in accord with their purpose." Bus. Servs. ofAm. II, Inc. v. WaferTech,

LLC, 174 Wn.2d 304, 307, 274 P.3d 1025 (2012)(citing State v. Wittenbarger,

124 Wn.2d 467, 484, 880 P.2d 517 (1994)). "The starting point is thus the rule's

plain language and ordinary meaning." Id. (citing State v. J.P., 149 Wn.2d

444, 450, 69 P.3d 318 (2003)). We conclude that neither CRLJ 14A(b) nor

CRLJ 12(h)(3) is ambiguous, but that CRLJ 14A(b) applies in cases such as this

one when a party filed a claim on a subject within the district court's jurisdiction

but sought damages in excess of that jurisdiction.

                            i.     CRLJ 14A(b) Appears To Apply—and Would
                                   Require Transfer

       CRLJ 14A(b) states,"When any party in good faith asserts a claim in an

amount in excess ofthe jurisdiction of the district court or seeks a remedy beyond

the jurisdiction of the district court, the district court shall order the entire case

removed to superior court."


                                            12
No. 96200-6



       The rule plainly applies to this case. Banowsky, the plaintiff, is "any party."
By seeking "damages in an amount exceeding $100,000.00," she asserted a claim

in excess ofthe district court's jurisdiction. CP at 107; RCW 3.66.020. Backstrom

has not contested Banowsky's good faith.

       Banowsky has therefore satisfied all of the rule's conditions, thereby

triggering its result: "the district court shall order the entire case removed to

superior court." CRLJ 14A(b)(emphasis added). That language is mandatory.

Snohomish County v. Thorp Meats, 110 Wn.2d 163, 168-69, 750 P.2d 1251 (1988);

Wallace v. Evans, 131 Wn.2d 572, 576, 934 P.2d 662(1997).^

                           ii.    CRLJ 12(h)(3) Appears To Apply—and Would
                                  Require Dismissal

      But CRLJ 12(h)(3) also bears on Banowsky's claim. It states,"Whenever it

appears by suggestion of the parties or otherwise that the court lacks jurisdiction of

the subject matter, the court shall dismiss the action."




      ^ Because CRLJ 14A(b)'s text is unambiguous, we do not examine the comments
or history behind the rule. Dep 't ofEcology v. Campbell & Gwinn, LLC, 146 Wn.2d 1,
12, 43 P.3d 4 (2002). Although the Court of Appeals adhered to that interpretive
principle, Banowsky,4 Wn. App. 2d at 346 n.20, it nonetheless reached a different
conelusion about CRLJ 14A(b)'s meaning. Id. at 349. Backstrom now urges this court to
adopt that interpretation. But the Court of Appeals proceeded out of order. It considered
the constitutional question first and then interpreted CRLJ 14A(b) to confonn to the rule
it believed the eonstitution required. Our first task, however, is to determine the plain
meaning of the rule. Ralph, 182 Wn.2d at 248. And CRLJ 14A(b)'s broad text does not
support the meaning that the Court of Appeals found.

                                           13
No. 96200-6




       Assuming that the district court completely lacked subject matter

jurisdiction, this rule also applies. As a result, "the court shall dismiss the action."

CRLJ 12(h)(3)(emphasis added). As with CRLJ 14A(b), that language is

mandatory. CRLJ 12(h)(3) therefore seems to require dismissal while

CRLJ 14A(b) seems to require transfer.

       But the district court cannot both dismiss and transfer the same case. We

must resolve the apparent conflict.

                           iii.   Only CRLJ 14A(b) Applies in This Case

       We conclude that CRLJ 14A(b), not CRLJ 12(h)(3), applies in this case for

two reasons.


       First, CRLJ 14A(b) is the more recently amended rule, and its substantive

amendment bears directly on the issue presently before the court. See Bailey v.

Allstate Ins. Co., 73 Wn. App. 442, 446 n.3, 869 P.2d 1110(1994)(describing that

interpretive rule). CRLJ 14A(b) was amended in 2004 to expand its reach to "any

party" like Banowsky. Order No. 25700-A-792(Wash. July 8, 2004). CRLJ

12(h)(3), however, was last amended in 1984. CRLJ 12 at 101 Wn.2d 1172-77

(1984). As a result, application of CRLJ 14A(b) better reflects this court's intent.

      Second, application of CRLJ 14A(b) is more consistent with the principles

underlying the rules. CRLJ 1 tells us to interpret the rules "to secure the just,

speedy, and inexpensive determination of every action." See also RCW 2.04.190


                                          14
No. 96200-6




(expressing the legislature's desire for rules that "promote the speedy

determination of litigation on the merits"); cf. Curtis Lumber Co. v. Sartor,

83 Wn.2d 764, 767, 522 P.2d 822(1974)(observing that "the basic purpose of the

new rules of civil procedure [for superior court] is to eliminate or at least minimize

technical miscarriages ofjustice inherent in archaic procedural concepts").

Transferring the case to superior court under CRLJ 14A(b) would move the dispute

to the proper forum for a determination on the merits; applying CRLJ 12(h)(3)

would completely preclude a determination on the merits.

                    b. Backstrom's Argument that the Court Rules Do Not Apply
                       When the Court Lacks Subject Matter Jurisdiction Fails

      Backstrom contends that CRLJ 14A(b) cannot provide power to transfer

because court rules do not apply when a court lacks subject matter jurisdiction.

Resp't's Answer to Pet. for Review at 11-12. He relies on Diehl v. Western

Washington Growth Management Hearings Board for the proposition that

"[sjuperior court civil rules are procedural rules, applicable only after the

commencement of an action, and thus do not purport to extend subject matter

jurisdiction of the court." 153 Wn.2d 207, 216, 103 P.3d 193 (2004)(citing

Vasquezv. Dep't ofLabor & Indus., 44 Wn. App. 379, 383, 722 P.2d 854 (1986)).

Backstrom thus reasons that application of a procedural rule such as CRLJ 14A(b)




                                          15
No. 96200-6



is inappropriate when a court lacks subject matter jurisdiction. Resp't's Answer to

Pet. for Review at 11-12.


      Backstrom is correct that CRLJ 14A(b) does not extend the subject matter

jurisdiction ofthe district court. Wash. Const, art. IV, § 10; CRLJ 82; accord

City ofSeattle v. Hester, 98 Wn.2d 73, 79, 653 P.2d 631 (1982). But it does not

follow that the district court operates totally without rules when a party has filed a

claim over which the court lacks subject matter jurisdiction.

      This is clear from the well-accepted rule that a court generally has

jurisdiction to determine its own jurisdiction. Johnson, 131 Wn.2d at 566 n.3

(citing Stikes Woods Neigh. Ass'n v. City ofLacey, 124 Wn.2d 459, 465, 880 P.2d

25 (1994)). Sometimes that determination requires resolution of a difficult issue.

But the court's rules unquestionably apply to that process. Moreover, if court rules

did not apply unless a court had subject matter jurisdiction over the claim, a district

court could not even apply CRLJ 12(h)(3) in cases such as this one, despite

Backstrom's asserting that that is exactly what a district court should do.

      Backstrom's position is also at odds with Stikes Woods, 124 Wn.2d 459. In

that case, this court resolved a conflict between a statute and a court rule about

how to compute a limitations period. Id. at 462. We held that the court rule

trumped the statute. Id. at 463. In response to a concern that application ofthe

court rule would inappropriately extend the subject matter jurisdiction of the court,


                                          16
No. 96200-6



we noted that "[t]his court. . . has jurisdiction to determine the procedures which

govern its own jurisdiction." Id. at 465. That is, we rejected the view that court

rules apply only after the court has definitively acquired subject matter

jurisdiction.^

      Diehl does not stand for a contrary rule. 153 Wn.2d 207. In that case, this

court resolved a conflict between lenient Administrative Procedure Act(APA)"^

service-of-process requirements and more stringent civil rule service-of-process

requirements. Id. at 213. The petitioner in that case filed an appeal of an agency

decision in superior court. Id. at 209-10. Both RCW 34.05.542 and CR 4

appeared to establish service requirements that had to be satisfied to invoke the

appellate jurisdiction of the superior court. Id. at 217. Given that the Civil Rules

generally govern matters within a superior court's original jurisdiction and that

RCW 34.05.542 set forth specific requirements for appeals, which are part of the

superior court's appellate jurisdiction, this court concluded that the statute

prevailed over the court rule. Id. at 216-17.




      ® Although courts have historically considered eompliance with statutes of
limitations to be "jurisdictional," Buecking gives reason to question that label.
179 Wn.2d at 446-54. But see In re Estate ofJepsen, 184 Wn.2d 376, 358 P.3d 403
(2015).

      ^ Ch. 34.05 RCW.


                                          17
 No. 96200-6



       But DiehVs conclusion was based on the fact that the APA had specific

 requirements for appeals of agency decisions, that such appeals fall outside the

 original jurisdiction of superior courts, and hence those APA-specific rules must

 control over more stringent civil rules to the contrary. 153 Wn.2d at 213-16; see

 Residents Opposed to Kittitas Turbines v. State Energy Facility Site Evaluation

 Council, 165 Wn.2d 275, 294-95, 197 P.3d 1153 (2008)(describing the superior

: court's appellate jurisdiction). That holding furthered the legislature's directive to

"eliminate[] many of the formalities associated with the initiation of an action in

 superior court and instead . . . allow pro se litigants to seek judicial review without

 the need to hire an attorney or process server." Diehl, 153 Wn.2d at 215. In other

 words, DiehVs holding had nothing to do with whether one district court rule,

 particularly one that has more stringent procedural requirements and more dire

 consequences for the unwary, controls over another.

       We therefore hold that court rules apply to cases even when it is not yet

 certain that the court has subject matter jurisdiction due to the amount in

 controversy.

                3.   Applying CRLJ 14A(b)Is Constitutional

       Backstrom next asserts that applying CRLJ 14A(b)to this case would violate

the state constitution. First, Backstrom argues that applying CRLJ 14A(b) would

 violate article IV, section 10 ofthe Washington Constitution. As noted, that


                                           18
No. 96200-6



provision of the constitution gives the legislature, not this court, the sole authority

to prescribe the powers, duties, and jurisdiction of district courts. Hastings,

115 Wn.2d at 49; Young, 91 Wn.2d at 542. Second, Backstrom argues that

applying CRLJ 14A(b) would undermine article IV's division of authority between

the superior courts and the district courts.

      Both arguments fail.

                    a.     Applying CRLJ 14A(b)Does Not Usurp the
                           Legislature's Authority To Prescribe the Powers, Duties,
                           and Jurisdiction of the District Courts


      Backstrom, like the Court of Appeals, asserts that applying CRLJ 14A(b)to

this case would constitute an impermissible judicial encroachment on the

legislature's authority. Resp't's Suppl. Br. at 6-11; Banowsky, 4 Wn. App. 2d

at 346-47. We disagree.

      "The inherent power of article IV includes the power to govern court

procedures." City ofFircrest v. Jensen, 158 Wn.2d 384, 394, 143 P.3d 776(2006)

(plurality opinion); id. at 400(Owens, J., concurring). This court exercises that

power in part by promulgating rules, like the CRLJs. See generally GR 9.

      Our rules have the force of law. "If a statute appears to conflict with a court

rule, this court will first attempt to harmonize them and give effect to both, but if

they cannot be harmonized, the court rule will prevail in procedural matters and the

statute will prevail in substantive matters." Putnam v. Wenatchee Valley Med.


                                          19
No. 96200-6



Ctr., PS, 166 Wn.2d 974, 980, 216 P.3d 374(2009){diing Jensen, 158 Wn.2d at

394).

        CRLJ 14A(b)is unquestionably a procedural rule. By providing for transfer

of a case from one court to another, the rule "pertain[s] to the essentially

mechanical operations ofthe courts by which substantive law, rights, and remedies

are effectuated." State v. Smith, 84 Wn.2d 498, 501, 527 P.2d 674(1974)(citing

State V. Pavelich, 153 Wash. 379, 279 P. 1102(1929);In re Fla. Rules ofCriminal

Procedure, 272 So. 2d 65 (Fla. 1972)(per curiam)); see also CRLJ 1 (stating that

rules govern procedure); CRLJ 81(b)(providing that rules supersede procedural

statutes).^ Accordingly, this court had authority to adopt CRLJ 14A(b), and that

rule has the force oflaw.


        Although Backstrom agrees that CRLJ 14A(b)is procedural, he contends

that applying it in this case would violate the state constitution. Resp't's Answer

to Pet. for Review at 11-12. He reasons that article IV, section 10 allocates

jurisdiction-setting responsibility to the legislature so only the legislature can

authorize transfer when the district court lacks subject matter jurisdiction. Thus,in




        ^ The legislature appears to agree that case transfer is a procedural matter. See
RCW 34.05.510 (referring to transfer as an "[ajncillary procedural matter[ ]" when
parties invoke a superior court's statutory appellate subject matter jurisdiction of agency
decisions under the A?A). The Ninth Circuit has also characterized CRLJ 14A as a
procedural rule. Noel v. Hall, 341 F.3d 1148, 1167(9th Cir. 2003).

                                             20
No. 96200-6



his view, a statute could authorize transfer, but a court rule cannot. On that basis,

he distinguishes Johnson and Perkins.

      We disagree. Our power to establish procedural rules governing the judicial

branch of government is well established in our precedent and well grounded in

our constitutional authority. Moreover, by removing a case from district court

when that court lacks jurisdiction, CRLJ 14A(b)respects the jurisdictional lines

that the legislature has drawn in ROW 3.66.020 and in no way'"invades the

prerogatives'" ofthe legislature. Jensen, 158 Wn.2d at 394 (internal quotation

marks omitted)(quoting State v. Moreno, 147 Wn.2d 500, 505-06, 58 P.3d 265

(2002)).

      But even if we were to agree with Backstrom's premise that the legislature

must authorize transfer, we would not agree with his conclusion. The legislature

has endorsed this court's promulgation of rules regulating the practice and

procedure of state courts, including district courts. RCW 2.04.190,.200.

      RCW 2.04.190 states that this court "shall have the power ... generally to

regulate and prescribe by rule ... the kind and character ofthe entire pleading,

practice and procedure to be used in all suits, actions, appeals and proceedings of

whatever nature by the supreme court, superior courts, and district courts ofthe

state." Additionally, the legislature expressed the view that we exercise power to




                                          21
No. 96200-6



give "regard to the simplification ofthe system of pleading, practice and procedure

in said courts to promote the speedy determination of litigation on the merits." Id.

      Another statute, RCW 2.04.200, reinforces the legislature's intent to defer to

this court's control of practice and procedure in state courts. RCW 2.04.200

provides that "all laws in conflict [with the rules that this court promulgates] shall

be and become of no further force or effect."


      In enacting those statutes,"[t]he legislature recognized that rules of court to

promote justice[]should be in the hands ofthat department of government which,

in addition to being always in session and unhindered by the delays and influences

besetting legislative enactments, is likewise qualified, through actual experience, to

formulate salutary rules ...." State ex rel. Foster-Wyman Lumber Co. v. Superior

Court, 148 Wash. 1, 8, 267 P. 770(1928). Thus,the legislature has spoken, and

CRLJ 14A(b) exists against the backdrop of the legislature's endorsement. It is a

procedural rule that does not extend the district court's subject matter jurisdiction,

and its application does not offend article IV, section 10. See Hesler, 98 Wn.2d at

78 (holding that this court's creation ofrules for appeals from district courts does

not "invade[]the Legislature's authority to define the 'jurisdiction, duties and

powers' ofinferior courts").




                                          22
No. 96200-6




                    b.     Applying CRLJ 14A(b) Does Not Undermine
                           Article TV's Division of Authority between Superior
                           Courts and District Courts


      Backstrom adopts the Court of Appeals' view that applying CRLJ 14A(b)

would upset article IV's allocation ofjudicial authority. The Court of Appeals

stated:


      The clear policy of our state constitution is that the superior court is
      the court of almost "universal" subject matter jurisdiction. The other
      Washington trial courts necessarily have limited jurisdiction. It would
      greatly undercut that intentional divide to allow a plaintiff to ignore
      the district court amount-in-controversy limitation and force a transfer
      even though she demanded an amount over the district court limit.

4 Wn. App. 2d at 347(footnote omitted).

      To be sure, the constitution creates different roles for district courts and

superior courts. And article IV, section 10 provides that the jurisdiction of the

district courts "shall not trench upon the jurisdiction of superior . . . courts."

      But CRLJ 14A(b) supports, not undermines, that constitutional scheme.

When the district court applies CRLJ 14A(b), it in no way "hear[s] and

determine[s]" the case. Lane, 112 Wn.2d at 468. The district court makes no

rulings; it merely transfers the case to the superior court. Transferring, rather than

dismissing, recognizes the superior jurisdiction of the superior court and places the

dispute before the correct tribunal. This is important when a plaintiff such as

Banowsky makes the mistake of filing her complaint on the floor of the courthouse



                                           23
No. 96200-6



where the district court clerk is located instead of the floor where the superior court

clerk is located.


      We took this commonsense approach before, at the time of statehood.

Washington's new constitution mandated that the dying territorial courts transfer

all their cases to the newborn state courts:


      All actions at law and suits in equity which may be pending in any of
      the courts of the Territory of Washington, at the time of the change
      from a territorial to a state government, shall be continued, and
      transferred to the court of the state having jurisdiction of the subject
      matter thereof.


Wash. Const, art. XXVII, § 5.

      In one case, however, the territorial justice of the peace made a decision on

November 18, 1889, the day on which the court died and its cases were all

"continued" to the new justice of the peace courts. Moore v. Perrott, 2 Wash. 1, 2-

3, 25 P. 906 (1891). The problem was that the old territorial justice of the peace

had jurisdiction over matters up to $300; the new state justice of the peace had

jurisdiction over matters up to $100. See Wash. Const, art. IV, § 6 (orig. text);

Moore,2 Wash, at 4-5. The judgment in the case was $240,"the full amount

demanded." Moore,2 Wash, at 3. We held that the new state justice of the




                                          24
No. 96200-6




peace's transfer of the case to the court with subject matter jurisdiction, the

superior court, solved the problem.^ Id.

                                   III.   Conclusion


       Backstrom acknowledges that Banowsky filed her claim within the statute of

limitations and that service was proper. CP at 154; VRP at 11. The only question

is whether the district court had power to transfer that claim—regarding a subject

within the district court's jurisdiction but seeking an amount outside its

jurisdiction—-to the superior court. Under CRLJ 14A(b), the district court did have

such power and was obligated to exercise it.

       We reverse the decision of the Court of Appeals.




       ^ We recognize that our court ruled that "the [state]justice transferred the cause to
the [state] superior court, and we hold that the transfer thus made was sufficient, although
accomplished under the form of an appeal." Moore, 2 Wash, at 5. The form of the
transfer does not undermine the analogy to the instant case.

                                            25
No. 96200-6




 WE CONCUR:




              2e".
Banowsky v. Backstrom




                                      No. 96200-6


      GonzAlez, J.(concurring in result)—concur with the majority opinion that

our court rules required the district court to transfer Teresa Banowsky's medical

malpractice claim to superior court. "When any party in good faith asserts a claim

in an amount in excess of the jurisdiction of the district court or seeks a remedy

beyond the jurisdiction of the district court, the district court shall order the entire

case removed to superior court." CRLJ 14A(b). I write separately because I am

unwilling to join the majority's "assum[ption]" that the district court lacked

jurisdiction over this case. Majority at 9. Depending on the type ofjurisdiction at

issue, the district court may have been powerless to do anything but dismiss. See

dissent at 6 & n.1.


      Banowsky filed her medical malpractice claim in district court, seeking over

$100,000 in damages. When "the value ofthe claim . . . does not exceed one

hundred thousand dollars, exclusive of interest, costs, and attorneys' fees, the

district court shall have jurisdiction [over] . . . [ajctions for damages for injuries to

the person." RCW 3.66.020(2). I would hold the $100,000 amount-in-controversy
Banowsky v. Backstrom, No. 96200-6 (Gonzalez, J., concurring in result)


ceiling does not limit the district court's subject matter jurisdiction because it

merely concerns the amount of damages available. See State v. Posey, 174 Wn.2d

 131, 139, 272 P.3d 840(2012)("[A] court's jurisdiction cannothingQ on the result

it reaches."); see also ZDl Gaming Inc. v. Wash. State Gambling Comm 'n, 173

Wn.2d 608, 617, 268 P.3d 929(2012)("Where jurisdiction describes the forum or

location of the hearing, it is generally understood to mean venue.").' Here, the

district court plainly had subject matter jurisdiction over personal injury actions.

RCW 3.66.020(2).


       '"Jurisdiction means the power to hear and determine.'" State v. Werner,

129 Wn.2d 485, 493, 918 P.2d 916(1996)(quoting State ex rel. McGlothern v.

Superior Court, 112 Wash. 501, 505, 192 P. 937 (1920)), overruled in part by

Posey, 174 Wn.2d 131. While the district court had the authority to hear

Banowsky's medical malpractice claim, it was required to "order the entire case

removed to superior court" because Banowsky sought damages beyond what the

district court could award. CRLJ 14A(b). Accordingly, the district court lacked

statutory jurisdiction, but the penalty for filing in a district court that lacks

statutory jurisdiction is transfer, not dismissal. CRLJ 14A(b). I concur in result.




'The Court of Appeals did not have the benefit of our opinions in Posey and ZD!when it
decided Hewlett v. Weslo, Inc., 90 Wn. App. 365, 951 P.2d 831 (1998). To the extent Hewlett is
inconsistent with our opinion today, I would overrule it.

                                                2
BanoM'sky v. Backstrom, No. 96200-6 (Gonzalez, J., concumng in result)




                                                        1/l/U do.
Banowsky v. Backstrom, No. 96200-6
(Yu, J., dissenting)




                                      No. 96200-6


       YU,J.(dissenting) — The Civil Rules for Courts of Limited Jurisdiction do

not purport "to extend or limit the jurisdiction of the courts oflimited jurisdiction."

CRLJ 82. In this case, the majority's interpretation of CRLJ 14A(b) does just that

by extending a district court's judicial authority to cases over which it never

acquired subject matter jurisdiction. I would affirm the Court of Appeals' well-

reasoned decision, which gives meaning to CRLJ 14A(b) while respecting the

legislature's exclusive constitutional authority to establish the powers, duties and

jurisdiction of district courts. I respectfully dissent.

                                      ANALYSIS


A.     Where a court never acquires jurisdiction over a case, that case is subject to
       mandatory dismissal

       The majority's "assum[ption]" that the district court lacked jurisdiction over

this case is entirely correct. Majority at 9. Rather than merely assume,I would
Banowsky v. Backstrom, No. 96200-6
(Yu, J., dissenting)

hold that the district court never acquired subject matter jurisdiction over this case

and therefore properly dismissed it in accordance with settled law.

      In this state, district courts have limited, not general,jurisdiction, and "'[t]he

legislature has sole authority to prescribe their jurisdiction and powers.'" State v.

Granath, 190 Wn.2d 548, 551,415 P.3d 1179(2018)(quoting Smith v. Whatcom

County Dist. Court, 147 Wn.2d 98, 104, 52 P.3d 485 (2002)). Pursuant to its

constitutional authority, the legislature has provided that district courts have

authority to hear certain civil cases in which "the value ofthe claim or the amount

at issue does not exceed one hundred thousand dollars." RCW 3.66.020.


       According to the statute's plain language, the amount-in-controversy limit is

not a venue provision, a procedural rule, or a claim-processing statute but, instead,

a substantive limit on the district court's "jurisdiction." Id. Therefore, the

legislature has made it clear that district courts have no authority "to hear and

determine the class of actions" in which the amount in controversy exceeds

$100,000. In re Adoption ofBuehl, 87 Wn.2d 649,655,555 P.2d 1334(1976).

      "[T]he original amount in controversy is to be determined by the averments

ofthe pleadings." Baker v. Oliver, 37 Wn.2d 862, 864, 226 P.2d 567(1951). In

this case, the complaint unambiguously sought "actual compensatory damages in

an amount exceeding $100,000.00." Clerk's Papers at 62. Thus,from the outset,

the amount in controversy unequivocally exceeded the district court's jurisdiction.
Banowsky v. Backstrom, No. 96200-6
(Yu, J., dissenting)

The district court never acquired subject matter jurisdiction over this case and

therefore had no authority to "exercise" any "judicial power." Buehl, 87 Wn.2d at

655. "A court lacking such jurisdiction may do nothing other than enter an order

of dismissal." Id.


       The district court's order of dismissal in this case was therefore entirely

proper in light ofthe statutory limits on its jurisdiction and this court's precedent.

This result is also consistent with legislative intent.

B.     The legislature intends mandatory dismissal to apply in this case

       The legislature is undoubtedly aware that where a court never acquires

jurisdiction over a case, that case is generally subject to mandatory dismissal. We

know this is so because the legislature has chosen to explicitly allow transfer(or

removal) of certain cases where a court otherwise lacks statutory jurisdiction. The

areas in which the legislature has, and has not, made such allowances are indicative

ofthe legislature's intent as applied to this case.

      For example, the legislature has provided that "'[n]o case, appeal or petition

for a writ filed in the supreme court or the [Court of Appeals] shall be dismissed

for the reason that it was not filed in the proper court, but it shall be transferred to

the proper court.'" In rePers. Restraint ofJohnson, 131 Wn.2d 558, 566, 933

P.2d 1019(1997)(second alteration in original)(quoting RCW 2.06.030); see

majority at 10-12. The legislature has also provided that district courts otherwise
Banowsky v. Backstrom, No. 96200-6
(Yu, J., dissenting)

lacking statutory jurisdiction have the power to transfer a case rather than dismiss

it in certain circumstances, such as where transfer is necessary "in order to acquire

jurisdiction over a third party defendant." RCW 4.14.010. We have always

respected these legislative judgments because the legislature's constitutional

authority to prescribe statutory limits on the powers, duties, and jurisdiction of

certain courts necessarily includes the authority to modify those limits through

legislation.

       There is no statute authorizing a district court to transfer a case to superior

court where the amount in controversy as pleaded in the complaint unambiguously

exceeds the district court's statutory jurisdiction. Thus, as the Court of Appeals

has recognized, a district court does not have "the specified or implied power to

transfer jurisdiction over a case to the superior court when an amended complaint

is filed alleging damages exceeding the district court's jurisdictional limit."

Howlettv. Weslo, Inc., 90 Wn. App. 365, 367, 951 P.2d 831 (1998).

      Since that opinion was published, the legislature has had over 20 years to

enact a statute allowing or mandating transfer in such cases. It has not done so.

We must therefore assume that the legislature intends for mandatory dismissal to

apply where the complaint, on its face, seeks damages in excess ofthe district

court's statutory jurisdiction. The majority's interpretation of CRLJ 14A(b)is thus

directly contrary to the legislature's intent.
Banowsky v. Backstrom, No. 96200-6
(Yu, J., dissenting)

C.     The majority's reading of CRLJ 14A(b)intrudes on the legislature's
       exclusive constitutional authority

       The majority here concludes that the district court was required to act

contrary to the legislature's intent by assuming that because a statute may expand a

court's statutory jurisdiction,"another enactment" such as a court rule may do so

as well. Majority at 12. I cannot agree.

       Unlike the legislature, the judiciary does not possess the inherent authority

to prescribe or modify the district courts' statutory jurisdiction. Instead,"the

people, through our constitution, have ... authorized only the legislature (aside

from the constitutional amendment process) to prescribe the powers, duties and

jurisdiction of such courts." Young v. Konz, 91 Wn.2d 532, 542, 588 P.2d 1360

(1979). The majority's interpretation of CRLJ 14A(b), however, gives district

courts both the power and the duty to exercise judicial authority in cases where

they never acquire jurisdiction, contrary to the legislature's intent.

      Referring to CRLJ 14A(b) as a mere "procedural rule" cannot save the

majority's interpretation. Majority at 9. We have already held that procedural

rules are "applicable only after the commencement of an action." Diehl v. W.

Wash. Growth Mgmt. Hr'gs Bd., 153 Wn.2d 207, 216, 103 P.3d 193 (2004). I

agree that this does not mean "the district court operates totally without rules when
Banowsky v. Backstrom, No. 96200-6
(Yu, J., dissenting)

a party has filed a claim over which the court lacks subject matter jurisdiction."

Majority at 16. There is indeed a rule: dismiss the case.^

       Mandatory dismissal where a court never acquires subject matter jurisdiction

is not an ordinary procedural rule that may be enacted, rescinded, or modified at

this court's discretion. While such dismissal is memorialized in a court rule of

civil procedure, CRLJ 12(h)(3), it is required by our basic constitutional structure.

All government entities, including courts, may exercise power only within the

scope oftheir authority because "[a]ll political power is inherent in the people, and

governments derive their just powers from the consent ofthe governed." Const.

art. I, § 1. The people have not given their consent, either by constitution or by

statute, for a district court to exercise judicial power in a case that unambiguously

seeks damages in excess ofthe district court's jurisdiction.

       Dismissal without prejudice properly treats such a case as though it was

never commenced, because it was not. The complaint was merely presented to an

entity with no authority to act on it, and a district court does not acquire

"jurisdiction ofthe subject matter by reason ofthe filing ofsuch complaint." State



       ^ It is irrelevant that civil rules may govern a court's determination of whether it has
subject matter jurisdiction. See majority at 16-17. Courts do have "inherent jurisdiction to
construe jurisdictional statutes," as well as "jurisdiction to determine the procedures which
govern its own jurisdiction." Stikes Woods Neigh. Ass'n v. City ofLacey, 124 Wn.2d 459,465,
880 P.2d 25(1994)(citing RCW 2.04.190). Meanwhile, courts do not have inherent jurisdiction
to exercise judicial power in cases where they clearly lack subject matter jurisdiction from the
outset. Buehl, 87 Wn.2d at 655.
Banowsky v. Backstrom, No. 96200-6
(Yu, J., dissenting)

ex rel. Egbert v. Superior Court,9 Wash. 369, 371, 37 P. 489(1894). Meanwhile,

transferring such a case is an exercise ofjudicial power that gives legal effect to

the complaint's filing as though it properly commenced an action. As discussed

above, the legislature has authorized such transfers in certain circumstances

pursuant to its constitutional authority. But it has not done so here, and we have no

inherent authority to negate that legislative judgment by court rule.

       The long-standing practice of mandatory dismissal in cases where a court

never acquires subject matter jurisdiction is a recognition ofthe constitutional

limitations on a court's authority. By contrast, transferring such a case in

accordance with the majority's interpretation of CRLJ 14A(b)is a substantive

expansion ofthe district court's power to act where it lacks subject matter

jurisdiction, contrary to both the legislature's intent and the constitution.

D.     The Court of Appeals correctly interpreted CRLJ 14A(b)

       CRLJ 14A(b) provides,"When any party in good faith asserts a claim in an

amount in excess of the jurisdiction ofthe district court or seeks a remedy beyond

the jurisdiction ofthe district court, the district court shall order the entire case

removed to superior court." The majority asserts that its interpretation ofthis rule

is compelled by its plain language.^ Majority at 12-13. However,the majority's


       ^ I question the assumption that a good faith error oflaw regarding the district court's
statutory jurisdiction must be treated the same as a good faith error offact regarding the amount
Banowsky v. Backstrom, No. 96200-6
(Yu, J., dissenting)

interpretation renders CRLJ 14A(b) an unconstitutional intrusion on the

legislature's exclusive authority, as discussed above. Meanwhile, as explained by

the Court of Appeals, it is possible to interpret CRLJ 14A(b)in a manner that is

both reasonable and constitutional:


       Where a plaintiff properly invokes the subject matter jurisdiction of
       the district court by demanding relief that is within the amount-in-
       controversy limit ofthe court, CRLJ 14A(b)can afterward be applied
       to direct a transfer ofthe case to superior court. For example, a
       plaintiff may later seek to remove the case to superior court on the
       good faith belief that although her damages initially were below the
       limit, they now appear to exceed the subject matter jurisdiction ofthe
       district court. Or the rule may be applied where a plaintiff, through
       third-party practice, recognizes the need to assert a claim against a
       new party that exceeds the subject matter jurisdiction dollar limit.
       Additionally, cross claims and counterclaims that exceed the amount-
       in-controversy limit would also be subject to CRLJ 14A(b).

Banowsky v. Backstrom,4 Wn. App. 2d 338, 349,421 P.3d 1030(2018)(footnote

omitted). Such applications of CRLJ 14A(b) do not occur until after the district

court has acquired subject matter jurisdiction over the case, at which point court

rules of civil procedure do apply. Diehl, 153 Wn.2d at 216. I would therefore

adopt the Court of Appeals' interpretation of CRLJ 14A(b), which does not

authorize transfer to superior court in this case.




that is actually in controversy in a given ease. See majority at 13. The law is clear, stable, and
publicly available, and self-represented litigants are expeeted to know and eomply with
applicable laws just as attorneys are. In re Pers. Restraint ofRhem, 188 Wn.2d 321, 328, 394
P.3d 367(2017). Meanwhile, the amount in controversy in a particular case may actually change
over time as injuries develop or may become more apparent over the eourse of discovery.

                                                8
Banowsky v. Backstrom, No. 96200-6
(Yu, J., dissenting)

                                     CONCLUSION


       The majority's interpretation and application of CRLJ 14A(b)in this case is

contrary to legislative intent and intrudes on the legislature's exclusive

constitutional authority to prescribe the powers, duties, and jurisdiction of district

courts. I therefore respectfully dissent.
Banowsky v. Backstrom, No. 96200-6
(Yu, J., dissenting)




                                          '0\/{A lnA/l4S'i.   '




                                     10